Citation Nr: 1548383	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  12-00 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent for residual surgical scars of the right knee.

2.  Entitlement to an initial rating greater than 10 percent for residual surgical scars of the left knee.



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to May 1988, and from April 1989 to January 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York (RO).  

The Board remanded this appeal for additional development in December 2014.  While the claims were pending at the RO, a February 2015 rating decision awarded an initial rating of 20 percent for the Veteran's residual surgical scars of the right knee, effective from August 2009.  Despite this increase, the Veteran has not indicated that the initial 20 percent rating for the right knee scars satisfies his appeal with regard to that issue.  As a rating higher than 20 percent is possible for the right knee scars, this claim remains before the Board in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in July 2013.  A transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  Since the initial grant of service connection, the evidence of record shows that the Veteran has three linear right knee scars measuring approximately 9 centimeters, 1 centimeter, and 1 centimeter in length, which are painful but not deep or unstable.

2.  Since the initial grant of service connection, the evidence of record shows that the Veteran has three linear left knee scars measuring approximately 9 centimeters, 1 centimeter, and 1 centimeter in length, which are painful but not deep or unstable.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 20 percent for residual right knee surgical scars have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).

2.  The criteria for an initial evaluation of 20 percent, but no greater, for residual left knee surgical scars have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the issues of entitlement to higher initial ratings for service-connected residual right and left knee scars, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Prior to the initial adjudication of the Veteran's claims, letters dated in January 2009 and December 2010 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The issues on appeal did not stem from an application for benefits, they stemmed from a notice of disagreement to the initial rating assigned by a VA rating decision.  38 C.F.R. § 3.159(b)(3) (effective May 30, 2008) provides that there is no duty to provide section 5103(a) (VCAA) notice upon the Veteran's filing of a notice of disagreement as to the initial rating assignment.  73 Fed. Reg. 23353-23356 (April 30, 2008) (as it amends 38 C.F.R. § 3.159 to add paragraph (b)(3), effective May 30, 2008).  Rather, such notice of disagreement triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision, and a statement of the case which set forth the relevant diagnostic rating criteria. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Acting VLJ in this case specifically identified to the Veteran, prior to his testimony, the issues on appeal, the intended focus of the testimony.  The representative and the Acting VLJ asked questions to ascertain the severity of the Veteran's right and left knee scars, and the Acting VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the Veteran's claims.  Accordingly, the Board finds that the Acting VLJ substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2); any error in notice or assistance by the Acting VLJ at the July 2013 Board hearing constitutes harmless error.

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran most recently was provided with a VA examination addressing the severity of his scars in February 2015.  The Board finds the VA examination in this case to be adequate, as it provides a clear picture of the Veteran's scar disabilities sufficient to rate the Veteran's disabilities under the pertinent rating criteria.  Thus, the Board finds the VA examination conducted with regard to these issues to be adequate.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Veteran contends that he is entitled to higher initial ratings for his service-connected right and left knee residual surgical scars.  The claims file reflects that service connection for right and left knee residual surgical scars was awarded in an April 2011 rating decision, and a noncompensable evaluation was assigned to the scars of each knee, effective August 7, 2009, under 38 C.F.R. § 4.118, Diagnostic Code 7805.  In a May 2011 rating decision, the RO awarded initial ratings of 10 percent for the scars on each knee under 38 C.F.R. § 4.118, Diagnostic Code 7804.  In a February 2015 rating decision, the RO awarded an initial rating of 20 percent for the residual right knee surgical scars under Diagnostic Code 7804.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

With regard to the Veteran's claim, the level of disability at the time that service connection was granted is of primary importance.  Additional staged ratings are appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 7800 for burn scars, scars due to other causes, or other disfigurement, of the head, face, or neck, a 10 percent rating is warranted for one character of disfigurement.  A 30 percent rating is for application when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2015).

The eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are: a scar of five or more inches (13 or more centimeters) in length; a scar at least one-quarter inch (.6 centimeters) wide at the widest part; surface contour of the scar elevated or depressed on palpation; a scar adherent to the underlying tissue; skin hypo-, or hyper-, pigmented in an area exceeding six square inches (39 square centimeters); abnormal skin texture (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); indurated and inflexible skin in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, Note 1 following Diagnostic Code 7800. 

Disabling effects other than disfigurement that are associated with an individual scar of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury are separately evaluated under the appropriate diagnostic code and 38 C.F.R. § 4.25 should be applied to combine the evaluation(s) with the evaluation assigned under this diagnostic code.  Id., Note (4). 

Diagnostic Code 7801 pertains to burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear.  Where there is evidence of such a scar area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters), a 10 percent evaluation will be assigned.  A 20 percent evaluation is warranted where there is evidence of a scar area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2015).  Note (1) to Diagnostic Code 7801 defines a deep scar as one associated with underlying soft tissue damage.  Id.  

Under Diagnostic Code 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and that involve an area or areas of 144 square inches (929 square centimeters) or greater, warrant a 10 percent rating.  Under Note (1) to Diagnostic Code 7802, a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2015).

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  Three or four scars that are unstable or painful warrant a 20 percent rating.  Five or more scars that are unstable or painful warrant a 30 percent rating.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable and painful scars.  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118 (2015).

Under Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be evaluated under an appropriate Diagnostic Code.  38 C.F.R. § 4.118 (2015).

In January 2010, the Veteran underwent a VA joints examination.  The report reflects that he underwent bilateral knee arthroscopic surgery in the early 1990's and ACL reconstruction of both knees in approximately 1997.  Physical examination of the knees showed "surgical scar[s]" on both knees.

In December 2010, the Veteran underwent a VA scars examination.  Examination of the right knee showed three scars on the right knee and three scars on the left knee.  The left knee scars measured as follows:  (1) 9 centimeters (cm.) by 0.5 cm.; (2) 1 cm. by 0.2 cm.; and (3) 1 cm. by 0.2 cm.  The right knee scars measured as follows:  (1) 9 cm. by 0.5 cm.; (2) 2 cm. by 0.2 cm.; and (3) 1 cm. by 0.2 cm.  Physical examination of the scars showed no skin breakdown over the scars and no pain.  The examiner reported that the scars were not painful and were superficial.  There was no inflammation, no edema, and no keloid formation.  There were no other disabling effects.  The diagnosis was bilateral knee scars.

In May 2011 and June 2011 statements, the Veteran reported that he experiences pain and numbness over the scars on his knees, and that he has experienced pain since his surgery.  He noted that he has three scars on each knee, and that he experiences pain and tenderness over each scar.  

During his July 2013 hearing before the Board, the Veteran testified that he had three scars on each knee, which are each painful.  He noted that he took anti-inflammatory medication for his scars.  He also explained that the knee braces that he wears for his bilateral knee disabilities rub against the scars, causing pain and swelling of the scars.  He indicated that the scars are constantly tender and sensitive.

January and April 2014 VA treatment records note that physical examination of the knees showed anterior scars of both knees which were well healed.  The January 2014 record noted that there was no apparent lower leg atrophy and sensation in the legs was intact, as was skin integrity.

In February 2015, the Veteran underwent another VA scars examination.  The examiner reported that the Veteran's scars were located on the knees.  The Veteran denied limitation of activities of daily living due to his scars.  The examiner noted that only one scar was reported as painful - specifically, the Veteran reported a "dull needle pain" of the right knee center scar when it was touched.  None of the scars were found to be unstable with frequent loss of covering of the skin over the scar, and none of the scars were found to be both painful and unstable.  Physical examination of the right lower extremity revealed three scars on the knee.  The scars were reported to be linear, and measured as follows:  (1) 8 cm.; (2) 2 cm.; and (3) 5 cm.  Examination of the left lower extremity also showed three scars on the knee.  The scars were reported to be linear, and measured as follows:  (1) 9 cm.; (2) 1 cm.; and (3) 1 cm.  None of the scars were non-linear; none of them resulted in limitation of function; and there were no other pertinent physical findings such as muscle or nerve damage.  The examiner found that the Veteran's scars did not impact his ability to work.  The diagnoses were right knee and left knee surgical scars.

After thorough consideration of the evidence of record, the Board concludes that an initial evaluation of 20 percent is warranted for the Veteran's residual left knee scars.  The record reflects that the Veteran has three scars on his left knee, which are linear, and measure approximately 9 cm., 1 cm., and 1 cm. in length.  The December 2010 VA examiner stated that the scars were not painful, were superficial, and that there was no skin breakdown over the scars.  The February 2015 VA examiner similarly indicated that the left knee scars were not painful, and were not unstable with frequent loss of covering of the skin.  However, the Veteran has provided testimony and lay statements that he experiences pain in all of his scars, including his three left knee scars.  The Veteran is competent to report observable symptoms, such as pain.  Accordingly, under Diagnostic Code 7804, an initial 20 percent rating is warranted for three scars which are painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  An initial rating higher than 20 percent is not warranted for residual left knee scars under Diagnostic Code 7804, as there are not five or more scars on the left knee, and none of the scars have been reported to be unstable.  Id.  

An initial rating greater than 20 percent is not warranted for the Veteran's residual right knee scars under Diagnostic Code 7804.  In that regard, the medical evidence of record shows that the Veteran has three scars on his right knee, which measure approximately 9 cm., 1 cm., and 1 cm. in length.  Thus, as there are not five or more scars on the right knee, an initial rating of 30 percent is not warranted.  Id.  Additionally, the medical evidence of record states that none of the Veteran's knee scars are unstable; thus, the Veteran is not warranted a higher evaluation based on painful and unstable scars.  Id.

The Board has also considered whether increased ratings greater than 20 percent for the Veteran's right and left knee scars are warranted under other Diagnostic Codes pertaining to the skin.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the medical evidence of record does not show that the Veteran's scars affect the head, face, or neck, or are deep and nonlinear.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801.  

The Board has also considered whether the Veteran's claims should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the symptoms of the Veteran's service-connected scars are contemplated by the rating criteria.  See Thun, 22 Vet. App. at 115.  A comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's scars present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b). 

Consequently, the Board finds that the available schedular evaluations are adequate to rate these disabilities.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted. 

Last, entitlement to a total disability rating based on individual unemployability (TDIU) based upon the Veteran's service-connected right and left knee scars has not been raised by the record.  In this case, the Veteran does not contend, and the evidence does not suggest, that he is unemployable as a result of his service-connected right and left knee scars.  Thus, the issue of entitlement to a total rating for compensation purposes based upon individual unemployability has not been raised by the record, and the issue is not before the Board at this time.  Rice v. Shinseki, 22 Vet. App. 447 (2009).





ORDER

Entitlement to an initial evaluation of 20 percent, but no greater, is warranted for the Veteran's left knee scars.

Entitlement to an initial evaluation greater than 20 percent for the Veteran's right knee scars is denied.



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


